DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed.  Exemplary Claim 1 (and analogously Claims 19 and 20) recites “wherein a combined data rate of a second mirror data rate of the second mirror process and the first data mirror rate of the first mirror process is at least as high as the first data modification rate”.  
Applicant’s remarks on Pages 10-11 in the response submitted on 15 August 2022 allege TSIRKIN2 fail to recite the limitation since TSIRKIN2 fails to disclose a second mirror process.  In response, the Office notes applicant's remarks are silent in regard to the teachings of TEKADE used in the rejection of record for disclosing the teaching of a claimed second mirror process in that a number of threads may be increased to improve the copy rate. TSIRKIN2 is directed to solving a convergence problem (or rate of change < rate of copy) in data migration.   The Office recognizes TSIRKIN2 does not explicitly solve the convergence problem by introducing a second mirror process.  While the Office maintains that a person of ordinary skill in the art may solve the convergence problem by either decreasing the rate of change or increasing the rate of copy during a migration process including by increasing the number of threads as taught by TEKADE, the Office acknowledges cited prior art in view of the teachings including TSIRKIN2 and TEKADE necessarily disclose the combined data rates of the multiple mirror processes meet the data modification rate as claimed.  As such, applicant’s arguments are found persuasive and the prior art rejection is withdrawn.
Applicant’s remarks on Page 9 in the response submitted on 15 August 2022 traverse the indefiniteness rejection including a proposed amendment to Claim 4.  In response, the Office is persuaded by applicant’s remarks, enters the proposed amendment, and withdraws the rejection.
The Office would like to emphasize that while one or more reasons are offered above why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137